DETAILED ACTION
Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 5 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor, or for pre-AIA  the applicant regards as the invention.
Regarding claim 5, the limitation “the assembled object is one or more of particles, chiplets, functional devices, micro-scale feedstock, or biomaterials” renders the claim indefinite, as claim 1, from which claim 5 depends, requires that “a plurality of particles” is the assembled object, and that the assembled object comprises a “plurality of rows”. In light of the Specification at [0051], the limitation will be interpreted as “the plurality of particles comprising the assembled object are chiplets, functional devices micro-scale feedstock, or biomaterials”.
Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1, 4-5, and 7-8 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Okandan (U.S. PGPub 2014/0259633).
Regarding claim 1, Okandan teaches a particles-transferring system (Fig. 1) comprising: a first substrate comprising a first surface configured to support a plurality of particles in a pattern (Fig. 1, 104, [0031]), wherein the first substrate is an assembly substrate and the plurality of particles is an assembled object comprising a plurality of rows (Figs. 1-2, [0031], [0027], openings on the roller match the pattern of microelectronic devices); a particle transferring unit comprising an outer surface configured to be offset from the first surface by a first gap, wherein the particle transferring unit is configured to remove the assembled object from the first surface in response to the assembled object being within the first gap wherein the particle transferring unit is configured to secure the assembled object to the outer surface and is configured to transfer the assembled object by, for each of the plurality of rows, removing a row of the plurality of rows from the assembly substrate and transferring the row to a second substrate, wherein the particle transferring unit is configured to maintain particle registration of each of the plurality of particles (Fig. 1-2, 108, gap corresponds to distance between depth of recess 114 and surface of substrate 104, [0025]-[0027], pattern of microelectronic devices matches the pattern of openings on the roller, configured to pick up the devices in rows, transferring them in the same pattern to the receiving substrate); and the second substrate comprising a second surface configured to be offset from the outer surface by a second gap (Fig. 1, gap corresponds to distance between depth of recess 114 and surface of substrate 106), wherein the second substrate is a final substrate ([0032]) and configured to remove the assembled object from the particle transferring 
Regarding claim 4, Okandan teaches wherein the second surface comprises a tacky surface comprising one or more of adhesive, photoresist, polymers, silicon, or polydimethylsiloxane ([0054], adhesive); and the final substrate is configured to remove the assembled object from the particle transferring unit and secure the assembled object to the second surface in response to the plurality of particles contacting the tacky surface ([0034]).
Regarding claim 5, Okandan teaches wherein the assembled object is a plurality of functional devices and the assembled object is configured to form a functional assembly ([0032], [0055).
Regarding claim 7, Okandan teaches one or more spacers configured to provide the first gap (Fig. 1, the outer portion of roller 108 between recesses).
Regarding claim 8, Okandan teaches wherein the one or more spacers are pre-manufactured and configured to the first substrate (Fig. 1).
Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.


Graham v. John Deere Co., 383 U.S. 1, 148 USPQ 459 (1966), that are applied for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claims 2 and 10 are rejected under 35 U.S.C. 103 as being unpatentable over Okandan (U.S. PGPub 2014/0259633) in view of Lu (U.S. PGPub 2006/0128057).
Regarding claim 2, Okandan teaches wherein the assembly substrate is configured to support the assembled object in a liquid ([0028]) and wherein electrostatic force may be used to hold the devices in the openings ([0031]) but does not explicitly teach wherein the assembled object has an electric charge and the particle transferring unit is configured to generated an electric field.
Lu teaches a substrate which supports a plurality of particles in a liquid (Fig. 4, 40; Fig. 8); the plurality of particles has an electric charge ([0073]); the particle transferring unit is configured to generate an electric field (Fig. 8, 606, [0072]); and the particle transferring unit is configured to remove the plurality of particles from the liquid and secure the plurality of particles via an electrical force (Fig. 4, Fig. 8, [0071], [0073]).

Regarding claim 10, Okandan does not explicitly teach wherein at least one of the first surface and the second surface is a curved surface.
Lu teaches wherein a substrate which receives micro-objects from a particle transferring unit is a curved surface (Fig. 13, conveyor 802, [0089]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Lu with Okandan such that at least one of the first surface and the second surface is a curved surface for the purpose of using a conveyor as the laterally translatable substrate of Okandan (Okandan, [0033], [0055]).
Claim 3 is rejected under 35 U.S.C. 103 as being unpatentable over Okandan (U.S. PGPub 2014/0259633) in view of Kim (U.S. PGPub 2012/0118506)
Regarding claim 3, the limitations claimed as method steps are not required to be performed under a broadest reasonable interpretation of the claim (“the plurality of particles is moved…. a row of the plurality of the rows is removed…” etc), but the prior art is required to teach the structure that performs the function of the step along with the other claim limitations. See MPEP 2111.04(II). 
Okandan teaches wherein the particle transferring unit comprises a roller ([0024]), the assembled object is configured to be moved toward the particle transferring unit ([0031]), a row of the plurality of rows is removed from the assembly substrate and secured to the particle transferring unit in response to the row being within the first gap ([0031]), the assembly substrate, the final substrate, and 
Kim teaches a particle transferring unit comprising a flexible substrate coupled to a roller (Fig. 3, [0108]-[0110]).
Therefore it would have been obvious to a person having ordinary skill in the art at the time of the effective filing date to combine the teachings of Kim with Okandan such that the particle transferring unit comprises a flexible substrate coupled to a roller for the purpose of forming the roller of Okandan ([0024]) which can flexibly contact the particles and have a higher strength core ([0108]).
Claim 6 is rejected under 35 U.S.C. 103 as being unpatentable over Okandan (U.S. PGPub 2014/0259633) in view of Santini (U.S. PGPub 2002/0099359).
Regarding claim 6, Okandan does not explicitly teach wherein the particles-transferring system is configured to generate one or more of an optical metamaterial, cyborg tissue, an electronic therapeutic device, or a hierarchical mechanical structure.
Santini teaches an assembly of microchips which forms an electronic therapeutic device ([0065], Fig. 1A, [0048]-[0049]).
Therefore it would have been obvious to a person having ordinary skill in the art to combine the teachings of Santini with Okandan such that the particles-transferring system is configured to generate an electronic therapeutic device for the purpose of forming the device of Santini ([0029]) according to the method of Okandan ([0006]).
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to ALIA SABUR whose telephone number is (571)270-7219. The examiner can normally be reached M-F 9:30-5:30.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Charles Garber can be reached on 571-272-2194. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/ALIA SABUR/Primary Examiner, Art Unit 2812